Citation Nr: 1326208	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  07-33 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for irritable bowel syndrome (IBS).

7.  Entitlement to service connection for a variously diagnosed skin disability, to include ringworm and dermatophytosis.

8.  Entitlement to service connection for a generalized body-wide arthritis.

9.  Entitlement to service connection for arthritis of both knees (loss of motion of both legs (beyond any attributed to chondromalacia).

10.  Entitlement to service connection for fibromyalgia secondary to anger issues. 

11.  Entitlement to service connection for hypertension, claimed as secondary to pain management for lumbar spine disability and fibromyalgia.

12.  Entitlement to a rating in excess of 10 percent for right patella chondromalacia.

13.  Entitlement to a rating in excess of 10 percent for left patella chondromalacia.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1983 to July 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2007, May 2009, September 2010 and March 2011 rating decisions of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  The October 2007 rating decision denied service connection for a low back disability, a right shoulder disability, hearing loss and tinnitus.  The May 2009 rating decision denied service connection for fibromyalgia and a TDIU rating.  The September 2010 rating decision continued 10 percent ratings for right and left knee disabilities.  The March 2011 rating decision denied service connection for PTSD, IBS, skin disability, loss of motion in both legs, body-wide arthritis and hypertension.  In a VA Form 9 received in October 2007, the Veteran requested a hearing before the Board.  In September 2011 he withdrew the hearing request.

The claim of service connection for PTSD has been developed and adjudicated as limited to that diagnosis.  Because the record shows the Veteran has been assigned various other psychiatric diagnoses, and in light of the U.S. Court of Appeals for Veteran's Claims decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue is re-characterized as stated on page 1.  
 
The issue of service connection for a generalized body-wide arthritis does not include arthritis of the knees and lumbar spine.  The matter of service connection for lumbar spine arthritis is encompassed in the claim of service connection for a lumbar spine disability.  The matter of service connection for bilateral knee arthritis is addressed separately (as there is some evidence of such disability and that it may be secondary to service-connected chondromalacia).  The RO also separately developed and adjudicated an issue of service connection for limitation of motion of both legs.  The Board observes that that the term limitation of motion does not identify a compensable disability entity but merely identifies a symptom which may be considered in rating various disability entities.  Here, the Veteran has established service connection for chondromalacia patellae (which is rated based on limitation of leg motion).  He also seeks service connection for arthritis of both knees (which likewise is rated based on limitation of motion).  The Board considers any limitation of motion not encompassed in the rating for chondromalacia to be part of the claim seeking service connection for bilateral knee arthritis (as noted on page 2).

The issues of service connection for a lumbar spine disability, arthritis of both knees, tinnitus, a psychiatric disorder, to include PTSD, hypertension and fibromyalgia and entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.
FINDINGS OF FACT

1.  The Veteran is not shown to have a hearing loss disability in either ear.  

2.  The Veteran is not shown to have a right shoulder disability.  

3.  The \ Veteran is not shown to have IBS.

4.  A skin disorder (to include ringworm and dermatophytosis) was not manifested in service, and the record does not show a disease or injury in service to which such skin disorder may be attributed.  

5.  The Veteran is not shown to have a generalized body-wide (other than in the knees and lumbar spine) arthritis.  

6.  Right patella chondromalacia is manifested by painful (but not limited to a compensable degree) motion; instability/subluxation, and ankylosis are not shown.

8.  Left patella chondromalacia is manifested by painful (but not limited to a compensable degree) motion; instability/subluxation and ankylosis are not shown.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).

3.  Service connection for IBS is not warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).

4.  Service connection for skin disorder, to include ringworm and dermatophytosis, is not warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).

5.  Service connection for a generalized (body-wide, other than in the knees and lumbar spine) arthritis is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

6.  A rating in excess of 10 percent for right patella chondromalacia is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5014, 5257, 5260, 5261, (2012).

8.  A rating in excess of 10 percent for left patella chondromalacia is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5014, 5257, 5260, 5261, (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The Veteran was advised of VA's duties to notify and assist him in the development of these claims prior to their initial adjudications.  July 2006, April 2009, October 2009 and November 2009 letters notified him of the evidence necessary to substantiate his claims for service connection, for increased ratings and for a TDIU rating, and advised him of the evidence VA was responsible for providing, the evidence he was responsible for providing and how disability evaluations and effective dates are assigned.  He has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs), VA treatment records, private medical records and Social Security Administration (SSA) records have been secured.  He was afforded VA examinations in connection with his claims of service connection for hearing loss and for increased ratings for chondromalacia patellae.  The Board's review of the examination reports found the examinations to be adequate for rating purposes.  While the 2010 and 2012 VA knee examiners noted that the claims file was not available for review, the Board nonetheless finds the examinations adequate.  The examiners expressed familiarity with the treatment history of the disability (both noted they reviewed VA treatment records, which included past VA examination reports) and made all findings needed to consider the claims.   

VA did not arrange for VA examinations in connection with the claims of service connection for a right shoulder disability, IBS, a skin disability, and generalized (body-wide) arthritis.  The Board finds that examinations were not necessary  In a claim seeking service connection, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence of an event, injury, or disease in service; (3) an indication that the current disability or persistent or recurrent symptoms may be associated related to the veteran's service or to a service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the Board finds that there is no competent (and credible) evidence of a current right shoulder disability or of IBS.  Although the Veteran's complaints of right shoulder pain have been noted, no medical professional has found/diagnosed a right shoulder disability.  Although the Veteran has complained of right shoulder pain in his statements to VA, such pain has not been noted when he was evaluated/treatment for pain in other areas of the musculoskeletal system.  For instance, when he was first treated by VA (in June 2006), it was for low back and leg pain.  When the examiner noted past medical history, only the current (back and leg) complaints were mentioned.  The Veteran's representative submitted a claim seeking service connection for a right shoulder disability in July 2006; during the year following the Veteran was regularly treated by VA for back and leg pain and did not report right shoulder pain.  See August 2006, September 2006, December 2006, March 2007, April 2007, May 2007, June 2007 and July 2007 VA outpatient treatment reports.  In a May 2007 VA treatment record, it is noted that the Veteran had "no upper extremity symptoms."  When the Veteran was first seen by a private physician in January 2008, he reported pain in his back only; examination of the musculoskeletal system found the Veteran had full range of motion of all joints with normal muscle strength and tone.  He was evaluated by a different private examiner in May 2008, and did not report right shoulder pain.  That examiner noted there was "some pain around the right shoulder," but did not enter a diagnosis regarding the right shoulder.  Other than this notation by a medical professional and the Veteran's reports of right shoulder pain sporadically, there is no evidence that would lead the Board to conclude that the Veteran has had persistent or recurrent symptoms of a right shoulder disability.  

In Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011), the Court held that the Board could use silence in medical records as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the these records, citing to Fed.R.Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Here, reports of generalized musculoskeletal examinations (when all musculoskeletal complaints and findings would be noted), present circumstances when the Board can draw a negative inference.  The fact that the Veteran reported pain in other anatomical areas (the back and legs), but not in the shoulder leads the Board to conclude that he was not experiencing right shoulder pain on a regular basis.  See id.  Accordingly, the Board concludes there is no evidence of a current shoulder disability, or persistent or recurrent symptoms of such disability 
The Veteran has reported having IBS; however, there is evidence in his clinical records of a diagnosis of (or treatment for) IBS.  Rather, the record lacks notation of gastrointestinal system symptoms.  For example, when he was seen in June 2006 (for the purpose of entering the VA healthcare system), it was noted as to gastrointestinal symptoms: "Denies gallbladder disease, peptic ulcer disease, jaundice, hepatitis, esophageal reflux, change in bowel habit, rectal bleeding, abdominal pain, persistent diarrhea."  When the Veteran was seen by a private provider in January 2008, that provider made a specific clinical finding regarding the gastrointestinal system, i.e., that there were no symptoms.  The first time the Veteran reported IBS was in January 2009, when he filed a claim seeking service connection for such disability.  When he was seen by VA in March and May 2010, a past medical history of various complaints was noted; history was negative for a gastrointestinal system disability.  See VA treatment record.  The Board finds that the Veteran's bare allegations of IBS in statements to VA to be insufficient to establish he may actually have such disability.  

Accordingly, the Board finds that the evidence does not indicate the presence of current right shoulder and IBS disabilities (or persistent symptoms of such disabilities) and that VA examinations are not necessary in connection with these claims .  

The evidence does show that the Veteran has diagnoses of a skin disability and evidence of arthritis in specific joints.  Regarding a skin disability, there is no evidence of an event, injury, or disease in service to which such disability has been (or could be) related.  While the Veteran refers to exposure to "toxins", he has not identified the toxin, or the nature, occasion, or location of such exposure.  Further, his STRs do not show any complaints of a skin disease or skin symptoms.  On examination for separation from service in April 1986 his skin was normal on clinical evaluation and in associated Medical History he specifically denied having or ever having had "skin diseases."  To the extent that the Veteran now alleges he had a skin disease in service, the Board rejects such allegation as not credible.  The record shows current diagnoses of  ringworm and dermatophytosis; but with no related event, injury, or disease in service and no medical of a possible nexus to service, even the low threshold standard for when an examination is necessary endorsed by the Court in McLendon is not met.   

The Veteran seeks service-connection for a generalized (body-wide) arthritis.  There is some evidence in the record that he has back and knee arthritis; the matter of service connection for arthritis in those specific anatomical location is addressed in the remand below.  There is, however, no evidence in the record that the Veteran has a generalized (body-wide) arthritis.  His bare allegation of such is not competent evidence of arthritis, as arthritis is an insidious process, the presence of which is established by diagnostic studies.  The record includes reports of multiple general medical and musculoskeletal examinations, none of which resulted in a finding of a generalized arthritis.  Therefore, an examinations to assess such disability is not indicated.  

The Board finds that VA's duty to assist is met as to the issues addressed on the merits.  

Analysis

The Board finds that some discussion of the Veteran's credibility prior to consideration of the individual claims is appropriate, as his credibility impacts on most (if not all) of the claims and completely separate credibility assessments as to each would result in pointless redundancy.  ,

Throughout, the Veteran has provided inconsistent statements regarding various relevant matters.  For example, when the Veteran was first treated by VA in June 2006, he reported that for approximately two years, he had "suffered from back pain."  The examiner wrote, "Is an aviation mechanic.  There is no specific recollection of trauma or injury."  Later, in August 2006, the Veteran reported back pain with history of back trauma 20 years prior, when he fell from a height of 1 to 1.5 meters and landed on his knees while in service.  

When he was seen by a VA counselor in August 2007, the Veteran reported he was "in combat in Grenada."  He stated he had PTSD because he knew that tankers were raping nine-year-olds, although he denied witnessing such acts.  He reported seeing dead babies, and when the counselor asked him to give details of where and when, he refused to give any.  He stated there were more than 200 people in his battalion and that he was the only one still alive.  He claimed they all died from bio hazard and that he could not substantiate this because the records were unobtainable after September 11, 2001.  At that same appointment, the Veteran subsequently denied having combat service.  The counselor noted at the end of the treatment record that the Veteran made multiple conflicting statements within the interview and she questioned the veracity of his reports.  

In February 2008, the Veteran reported he did not serve in combat or serve overseas.  However, in an October 2009 statement, he stated he was a "war veteran;"  and in November 2010, he reported to a VA medical professional that he was in Grenada and had to "kill others in combat."  His service personnel records do not show any foreign service.   

In November 2006, when describing the fall he sustained in service, the Veteran reported he fell backwards from a height of several feet and fell on his back; he denied any "loss of consciousness."  There is a description of the fall in his STRs, which notes he fell in March 1985 and "landed on [his] feet."  In a Report of Medical History at service discharge in April 1986, he specifically denied ever having "Periods of unconsciousness."  Later, in a February 2008 VA treatment record, the Veteran reported he lost consciousness in the fall.  

These are examples.  The record is rife with inconsistencies reported by the Veteran, and includes numerous observations by medical professionals commenting on the Veteran's embellishments and inconsistent reports.   The Board is aware that the Veteran has alleged hearing voices and not remembering facts, and therefore his inconsistent statements may be unintentional.  Nevertheless, in light of the observations noted above, his statements cannot be found reliable without further analysis .



Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic diseases, including sensorineural hearing loss (SNHL) (as an organic disease of the nervous system) and generalized arthritis, may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system and arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for a disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

While the Veteran has alleged he engaged in combat, that allegation is unsupported by official records and is deemed not credible.  Thus, he is not entitled to consideration of his claims under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence relevant to these claims.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Hearing loss disability, right shoulder disability and IBS

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

On VA audiological evaluation in December 2006, audiometry found no auditory thresholds above 20 decibels and the Veteran's speech recognition score for each ear was 100 percent.  Such findings do not reflect a hearing loss disability as defined in 38 C.F.R. § 3.385.  It is neither alleged, nor suggested by the record that the examination was not adequate.  The Veteran has not presented any evidence suggesting that another examination is indicated.  In fact, VA records dated in March and May 2010 note that the Veteran denied a "history of hearing loss."  

Regarding a right shoulder disability and IBS, the record does not show diagnoses of such disabilities or symptoms suggestive of such disabilities.  The Veteran has not identified any treatment for such disabilities; and has not reported them in the course of general medical examinations or in various medical histories compiled during the pendency of these claims.  See Kahana, 24 Vet. App. at 440.  (When the Veteran's musculoskeletal system was examined by a private physician in January 2008, musculoskeletal system examination was negative, and the gastrointestinal system, also was negative.  March 2010 and May 2010 VA treatment records show the Veteran denied having any medical history as to his gastrointestinal system.  

As the record does not show that the Veteran currently has (or at any time during the pendency of these claims has had) a hearing loss disability in either ear, a right shoulder disability and/or IBS, the preponderance of the evidence is against his claims of service connection for such disabilities.  Congress specifically limited entitlement to service connection to those instances where a disease or injury in service resulted in a chronic [currently shown] disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of any competent evidence the Veteran has a hearing loss disability, a right shoulder disability and/or IBS, service connection for such disabilities is not warranted.  

Skin disability

The Veteran has diagnoses of ringworm and dermatophytosis; however, there is no competent evidence that such diagnoses are (or may be) related to his service.  As was noted above, his service treatment records are silent for such disabilities. And at service discharge he denied having or ever having had any skin disorder.  There is no credible evidence of skin problems in service and no competent evidence supporting that the current skin diagnoses may somehow be related to service.  The first showing of ringworm was in 2006 (approximately 20 years postservice), and the first time the Veteran alleged that a skin disability is related to service was in November 2009.  His bare allegation that his skin disability is related to service is insufficient to establish a nexus to service.  He has not identified any specific etiological factors in service for his skin disorders; vague references to exposure to "toxins", without identification of nature and instance of exposure are insufficient to suggest a possible nexus.  The preponderance of the evidence is, therefore, against any finding that the Veterans skin disorders are (or may be) related to his service.   Therefore, the preponderance of the evidence is against this claim.    

Generalized (body-wide) Arthritis 

Service connection for arthritis in the knees and the lumbar spine is addressed separately in the remand below.  The Veteran claims that he has arthritis throughout his body which should be service connected.  He has not explained his theory of entitlement to service connection for such disability.  More significantly, he has not presented, or identified for VA to secure, any evidence that he has a generalized arthritic process (or that any such disability might be etiologically related to his service).  As was noted above, Congress specifically limited entitlement to service connection to those instances where a disease or injury in service resulted in a chronic [currently shown] disability.  Brammer, 3 Vet. App. 223.  In the absence of competent evidence the Veteran has a generalized (body-wide) arthritis, the Veteran has not met a threshold requirement for establishing service connection for such disability.  Therefore, his appeal in the matter must be denied.  

Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant increased rating claims were received in September 2009, the period for consideration begins one year prior, in September 2008. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 
In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

An October 2007 rating decision awarded service connection for chondromalacia of both patellae, rated 10 percent, each.  The disability is rated (by analogy) under Codes "5014-5010" for arthritis with painful (but limited to less than a compensable degree) motion.  38 C.F.R. § 4.71a.  10 percent is the maximum rating afforded for a single joint under Codes 5010-5003.   38 C.F.R. § 4.71a.

Other criteria for rating knee disability appear in Codes 5257, 5260, and 5261 (for subluxation/instability, and limitations of flexion and extension of a knee.  38 C.F.R. § 4.71a.  

Flexion of a knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.

Flexion of the leg limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited at 10 degrees warrants a 10 percent rating, extension limited at 15 degrees warrants a 20 percent rating, extension limited at 20 degrees warrants a 30 percent rating, extension limited at 30 degrees warrants a 40 percent rating, and extension limited at 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) and under Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 2004).

Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5262, 5263) is inappropriate in this case as the Veteran's bilateral knee disabilities do not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.
Throughout, the Veteran's record shows that the Veteran's knees have been manifested by painful (although not limited to a compensable degree) motion.  In March 2009, the Veteran had full range of motion from 0 to 140 degrees in both knees.  Flexion was without pain; extension was with pain; but both ranges were full.  In August 2010, the Veteran's ranges of knee motion were from 0 to 120 degrees with pain at the end ranges in both knees.  After repetitive testing, flexion decreased by 20 degrees to 100 degrees in each knee.  Extension remained to 0 degrees.  In November 2012, the Veteran's right knee range of motion was from 0 degrees to 120 degrees and left knee motion was from 0 degrees to 125 degrees.  There was no additional loss of motion with repetitive testing.  Consequently, ratings for the chondromalacia in excess 10 percent (for each knee) are not warranted based on limitations (of motion) found, even with factors such as pain and use considered.

The Board has considered the possibility of separate ratings for limitation of motion and for subluxation/instability (which may be awarded where there is both X-ray evidenced arthritis and instability of a knee.  See VAOPGCPREC 23-97 (1997).  However, despite the Veteran's statements that he has knee instability, subluxation or knee instability has not been found on any examination or noted in any treatment record.  All testing for ligamentous laxity has been negative.  The Board notes that the November 2012 VA examiner was unable to test instability; however, that was due to the Veteran's failure to cooperate with the examination.  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Instability was specifically stated to not be found on 2009 and 2010 VA examinations.  Without any objective evidence of such, the given examiners' observations that the Veteran is prone to embellish his symptoms, the Veteran's own accounts of instability are considered to be self-serving and lacking in probative value.  Consequently, a separate compensable rating for instability is not warranted.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any loss of knee function beyond that currently compensated.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  When repetitive testing was conducted at the times of the 2009, 2010 and 2012 VA examinations, the Veteran's flexion was, at worst, 100 degrees, and extension remained full.  

In summary, no schedular criteria for the next higher, 20 percent, rating for chondromalacia are met as to either knee at any time during the appeal period, and increased schedular ratings are not warranted.

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's bilateral knee disabilities is exceptional or that scheduler criteria are inadequate; the symptoms and impairment shown are fully encompassed by the scheduler criteria.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Specifically, the Veteran complains of pain with activity; which symptom is contemplated by the schedular ratings assigned.  Consequently, referral for extraschedular consideration is not warranted.  


ORDER

Service connection for a hearing loss disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for IBS is denied.

Service connection for a variously diagnosed skin disability, to include ringworm and dermatophytosis, is denied.

Service connection for a generalized (body-wide except for knee and lumbar spine) arthritis is denied.

A rating in excess of 10 percent for right patella chondromalacia is denied.

A rating in excess of 10 percent for left patella chondromalacia is denied.


REMAND

The Board finds that additional development and/or adjudication is needed with respect to the claims of service connection for a lumbar spine disability, tinnitus, a psychiatric disorder, to include PTSD, hypertension and fibromyalgia and entitlement to a TDIU rating.  

Regarding the claim of service connection for a lumbar spine disability, such claim requires a VA examination to secure a medical nexus opinion.  There is objective evidence of low back pain in service, medical evidence of a current disability, and an indication that the current disability may be related to the complaints in service.  

Regarding the claim of service connection for tinnitus, a VA examination (with medical opinion) in the matter in December 2006 was inadequate (as it was unaccompanied by explanation of rationale).  Thus, another examination to secure an adequate opinion is necessary.  

The RO has adjudicated the claim of service connection for PTSD as limited to that specific diagnosis.  As the Veteran has been assigned various other psychiatric diagnoses (and in light of governing case law cited above), it must be adjudicated anew to encompass all the other psychiatric diagnoses (which will also require development of medical evidence).  

The Veteran claims service connection for hypertension as secondary to pain management for lumbar spine disability and fibromyalgia.  He seeks service connection for fibromyalgia as secondary to his psychiatric disabilities.  As these claims are inextricably intertwined with the claims of service connection for a lumbar spine disability and for a psychiatric disorder, consideration of the service connection for hypertension and fibromyalgia claims must be deferred pending resolution of the service connection for lumbar spine disability and psychiatric disability claims.  The claim for a TDIU rating is inextricably intertwined with all the issues being remanded, and must also be deferred pending resolution of the claims remanded.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record updated (since December 2012) complete clinical records of the Veteran's VA evaluations and treatment at the Colorado Springs outpatient clinic and the Denver, Colorado VAMC.  

2.  Thereafter, the RO should arrange for the Veteran to be examined by an orthopedist to secure a medical nexus opinion in connection with his claims of service connection for a lumbar spine disability and bilateral knee arthritis.  The entire record must be reviewed by the examiner in conjunction with the examination.  

The examiner should be note that the Veteran's STRs are in Volume 1 of his  claims file (in a white envelope at the bottom), and that the STRs cited below are marked with post-it notes with the applicable month and year.  

* In March 1985, the Veteran fell from a truck and landed on his feet.  There was no report of back pain at that time.  

* In September 1985, the Veteran was seen with low back pain and denied any direct trauma in the last 72 hours.  The examiner found no signs of edema, erythema or muscle spasms in the left or right paraspinals of the back.  A different examiner stated the Veteran reported back pain for six months and that he was being seen for bilateral knee pain.  The examiner noted the Veteran was seen the day before and did not mention back pain.  The examiner wrote, "States his s[ergeant] is dogging him."  There was full range of motion without spasm.  There was no pain on palpation over the thoracic spine.  The impression was, "Command problem."

* The remainder of the STRs do not show complaints of low back pain.  

* An April 1986 Report of Medical Examination shows that clinical evaluation of the spine and other musculoskeletal system was normal.  In a Report of Medical History then completed by the Veteran, he denied having or ever having had recurrent back pain.  

* When the Veteran was first seen by VA in June 2006, he reported back pain for "approximately 2 years."

Based on review of the claims file and examination of the Veteran the examiner should respond to the following:  

(a) Please identify (by medical diagnosis) each disability entity of the lumbar spine found.  

(b) Please identify the likely etiology for each lumbar spine disability entity diagnosed,.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service from September 1983 to July 1986.  

(c) Does the Veteran have arthritis of either (or both) knee(s)?

(d) If the answer to (c) is yes, is the arthritis related to injury/complaints in service or to his service-connected chondromalacia?

(e) Does the Veteran have any limitation of motion of either leg that has not been attributed to his chondromalacia patellae?

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

3.  The RO should also arrange for the Veteran to be evaluated by an audiologist to secure an adequate medical nexus opinions in connection with his claim of service connection for tinnitus.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should note that the Veteran had recognized exposure to noise trauma during service from September 1983 to July 1986, and that in April 1986, he reported hearing loss and ear, nose and throat trouble.  On VA audiological evaluation in December 2006, he reported getting a high-pitched sound in the right ear only when he had sinus congestion.  

Based on examination/interview of the Veteran and review of the record, the examiner must provide an opinion that respond to the following:  What is the most likely etiology for the Veteran's recurring tinnitus?  Specifically, is it at least as likely as not (a 50% or better probability) that the Veteran's tinnitus is related to his service from 1983 to 1986/exposure to noise trauma therein?  The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

4.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the issues remaining on appeal (TDIU after any further development indicated, and in light of the determinations made on the other issues).  If any of these benefits sought remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


__________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


